             No. 3:19-bk-00034                     Doc UNITED
                                                       8 FiledSTATES  BANKRUPTCY
                                                                02/03/19  Entered COURT
                                                                                  02/03/19 16:16:30                     Page 1 of 9
                                                             NORTHERN DISTRICT OF WEST VIRGINIA

 Debtor 1: Maurice NMN Previl, Jr.                                                                    Case No.: 3:19-bk-00034
 Debtor 2:                                                                                            N.D.W. Va. Model Plan (12/17)

                                                                         Chapter 13 Plan

  Part 1:       Notices

To Creditors: Your rights may be affected by this plan. You should read this plan carefully and discuss it with your attorney
if you have one. If you oppose the plan's treatment of your claim or any provision of this plan, you or your attorney must
timely file an objection to confirmation. Objections by any party other than the Chapter 13 Trustee must be in writing and
filed with the court no later than fourteen days after the date first set for the section 341(a) meeting of creditors,
unless otherwise permitted by the court. If this proposed plan was not filed at least nine days before the date first set for
the meeting of creditors, objections must be filed within twenty-three days from the issuance of the Clerk’s notice of the
confirmation hearing that accompanies this proposed plan, or amended plan, unless otherwise permitted by the court. The
plan may be confirmed without further notice if no objection is timely filed.

This plan does not allow claims. The fact that your claim is classified herein does not mean that you will receive payment.
You must file a timely proof of claim to be paid.

Non-standard provisions, if any, are specifically set forth in Paragraphs 3.4, 5.3 and 8.1. Limitation of a secured
claim or its stripoff based on valuation under 11 U.S.C. 506 and the avoidance of a security interests under 11
U.S.C. 522(f) require a separate motion or adversary proceeding.
 Amended Plan: Only complete this section if this is an amended plan before confirmation

                         Section of the Plan that have been amended:

                         Creditors affected by the amendment (list creditor name and proof of claim number (if known))


 Does the Debtor have "current monthly income" above the applicable median income for the State?                                 Yes

 Is the Debtor eligible for a discharge?                           Yes          Is the Joint Debtor eligible for a discharge?    Yes

   Part 2: Plan Payments and Length of Plan
 If you have not paid the Chapter 13 filing fee, do you desire to have the Chapter 13 Trustee pay the filing
 fee from your first plan payment(s)?                                                                                                     No

   $6,939.10         Monthly income of the Debtor as stated on Schedule I, Line 12


   $4,159.15         Less reasonably necessary monthly living expenses of the Debtor and all monthly payments for which the
                     Debtor will remain the disbursing agent


   $2,779.95         Income available to feasibly make monthly Chapter 13 plan payments

 The Debtor shall make plan payments as follows:                                 Total Length of Plan in Months:                           60

                                                 weekly for                                    months, totaling:
                                                bi-weekly for                                  months, totaling:
                                              semi-monthly for                                 months, totaling:
                          $2,733.00              monthly for                           60      months, totaling:                    $163,980.00


 Other plan payment terms
 (e.g., "step" payments)

Software Copyright(c) 1996-2018 Best Case, LLC- www.bestcase.com                                                                Best Case Bankruptcy
             No. 3:19-bk-00034                     Doc 8           Filed 02/03/19   Entered 02/03/19 16:16:30      Page 2 of 9
                                                              Total Paid In ("Plan Base"):                  $163,980.00
Payroll Deduction Order. The Debtor shall make Plan payments to the Trustee through a wage withholding order unless
otherwise exempted. The Debtor may file a motion with the court to directly make plan payments to the Trustee and
explain why there is to be no wage withholding order in the case.

       Debtor 1 (for payroll deduction)                                                          Debtor 2 (for payroll deduction)
 Employer:                                                                                 Employer:
 Address:                                                                                  Address:

 Tele:                                                                                     Tele:
 Deduction:                                                                                Deduction:

Other Property. In addition to the monthly plan payments proposed by the Debtor, the following additional property is
dedicated to pay claims against the Debtor:

  None
Income Tax Refunds - Check one. The Debtor will provide the Trustee with a copy of each income tax return filed during
the term of the plan within 14 days of filing the return and will turn over to the Trustee all income tax refunds that are
dedicated to the Plan within 30 days of receipt. The Debtor will:
   Dedicate all amounts over $1,500 from all tax refunds to increase the gross base of the Chapter 13 plan
   Dedicate the entire amount of all tax refunds to increase the gross base of the Chapter 13 plan
   Other - Please explain
 Debtor shall use any refunds for misc. living exepenses.
EFFECTIVE DATE FOR PLAN LENGTH. Plan payments shall commence not later than 30 days after the filing of the
petition or the date of conversion from another chapter to Chapter 13. The amount of the monthly plan payment may be
increased without notice at or before the confirmation hearing. The proposed plan length runs from:
                The date that the first plan payment is made pursuant to 11 U.S.C. 1326(a)(1)
                The effective date of confirmation with all pre-confirmation payments being dedicated to the plan

                                                    Total Payments Provided for in the Plan by Class
Analysis does not include any amounts not paid through the Trustee in the Plan

 Class:                                              3.2      Cure & Maintain Secured Debts              $135,134.80
                                              3.3 to 3.4      Modification of Secured Debts                    $0.00
                                                     3.5      Valuation of Secured Debts                       $0.00
                                                     3.6      Certain Unavoidable Liens                        $0.00
                                                     4.2      Trustee's Fees                              $16,398.00
                                                     4.3      Attorney's Fees                              $3,750.00
                                              4.4 to 4.5      DSOs and Priority Debts                      $6,000.00
                                              5.2 to 5.3      Cure & Maintain Unsecured Debts                  $0.00
                                                     5.4      General Unsecured Debts                      $2,697.20
                                                     8.1      Non-Standard Treatments                          $0.00
                                                              Total Paid Out of Plan Base                $163,980.00

  Part 3: Treatment of Secured Claims
Secured Claims. Each holder of an allowed secured claim, which is paid in full during the life of the plan and for which
the collateral is not surrendered, shall retain the lien securing the claim until the earlier of: (1) payment of the underlying
debt as determined under non-bankruptcy law; or (2) discharge. Should this case be dismissed or converted before the
plan is completed, the lien securing an allowed secured claim shall be retained by the holder to the extent recognized by
non-bankruptcy law.
Adequate Protection Payments. Unless otherwise ordered, if a secured creditor is being paid through the Trustee, then
all Section 1326(a)(1) adequate protection payments shall be made through the Trustee in the amount set forth in this
Proposed Plan. The Trustee is not obligated to make any pre-confirmation adequate protection payments to a secured
creditor until that creditor files a proof of claim.
Stay Relief. If relief from the automatic stay is ordered as to any item of collateral listed in Part 3, then the Trustee is
authorized to cease all payments to the secured creditor.
Software Copyright(c) 1996-2018 Best Case, LLC- www.bestcase.com                                                        Best Case Bankruptcy
3.1 Direct Payments
         No.            Made by theDoc
               3:19-bk-00034          Debtor
                                          8 on   Secured
                                              Filed        Debts. The
                                                     02/03/19          Debtor02/03/19
                                                                   Entered    is not in arrears on the secured
                                                                                         16:16:30      Page 3debts
                                                                                                               of 9 listed
below and will directly maintain the current contractual installment payments, with any change required by the applicable
contract that is noticed in conformity with any applicable rule.
                                                                                                                               Number of
 Claim No.                                                                                        Current Installment          Payments
 (if known)                      Secured Creditor                           Collateral                 Payment                 Remaining
 xxxx6084          Ford Motor Credit Company                          2017 Ford Fusion SE                        $469.15
                                                                      59,000 miles
                                                                      Good Condition

3.2 Cure of Arrearage and Maintenance of Payments. Any existing arrearage will be paid in full by the Trustee at 0%
interest unless otherwise indicated. The Trustee will maintain the contractual installment payments, with any change
required by the applicable contract that is noticed in conformity with any applicable rule. The amount of the arrearage and
on-going payment listed in a creditor's timely filed and allowed claim controls over the amount listed below and such a
creditor need not object to confirmation on the basis that this proposed plan does not accurately reflect the creditor's proof
of claim.

    Claim No. (if                         Secured Creditor                                  Collateral                  Pre-Petition Arrearage
      known)
 xxxxxx2476                 AmeriHome Mortgage                                 70 Fitzgerald Street Gerrardstown, WV                  $16,000.00
                                                                                              25420 Berkeley County
Treatment of Contractual Installment Payments (these payments must be made by the Trustee)
                                                                                    Lesser of
                                                                                   Payments
                                                             Current Monthly      Remaining or
    Secured Creditor                  Collateral                Payment           Plan Length                               Total Paid in Plan
 xxxxxx2476                              AmeriHome Mortgage                                    $1,985.58                             $119,134.80

3.3 Secured Claims Excluded from 11 U.S.C. 506. The claims listed below were either: (1) incurred within 910 days
before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the personal
use of the debtor(s), or (2) incurred within 1 year of the petition date and secured by a purchase money security interest in
any other thing of value. Claims that are modified in a Chapter 13 plan must be paid through the Chapter 13 Trustee. The
Trustee may pay the interest, secured principal and arrearage amount on an amortized basis over the life of the plan, and,
thus, the total amount of interest may vary from the amount calculated. If relief from the automatic stay is ordered as to
any item of collateral listed below, then the Trustee is authorized to cease all payments to the secured creditor. The
amount listed in a creditor's timely filed and allowed claim controls over the amount listed below and the creditor need not
object to confirmation on the basis that this proposed plan does not accurately reflect the creditor's proof of claim.
Payment of a claim described in the final paragraph of section 1325(a) of the Bankruptcy Code may be listed here.


   Claim                                                                         Total Owed                     90 Days          Amortized
   No. (if                                                                        Including       Interest   Unpaid Interest    Total Paid in
  known)             Secured Creditor                         Collateral          Arrearage         Rate       + Principal          Plan
 -NONE-

 3.4 Other Treatment of Secured Claims. The Debtor proposes the following treatment:
 -NONE-

                                             Total paid in the plan by the Trustee in Section 3.4                                             $0.00

3.5 Secured Claims that are Subject to a Separate Motion or Adversary Proceeding Based on Valuation. This Plan
does not value claims. To value a claim pursuant 11 U.S.C. 506, the Debtor must file and serve a separate motion
pursuant to Fed. R. Bankr. P. 3012, 7004, 9014(b), or, as applicable, file an adversary proceeding under Fed. R. Bankr. P.
7001, or submit an agreed order to the court resolving value. The information provided below is for information purposes
only, and the Debtor's valuation stated herein is subject to change, without the need to modify the plan, based on the
resolution of any motion, adversary proceeding, or pursuant to the terms of an agreed order regarding valuation. The
amount of the creditor's claim in excess of the Debtor's valuation for the collateral shall be treated with other general
unsecured claims and paid pro rata provided that the creditor timely files a proof of claim. If an order is entered treating
the claim as wholly unsecured then the creditor's lien will be avoided pursuant to 11 U.S.C. 506.
Software Copyright(c) 1996-2018 Best Case, LLC- www.bestcase.com                                                               Best Case Bankruptcy
   Claim No. 3:19-bk-00034                         Doc 8           Filed 02/03/19      Entered 02/03/19 16:16:3090 Days    Amortized
                                                                                                                    Page 4 of 9
   No. (if                                                               Amount            Debtor's       Interest     Interest +      Total Paid in
  known)        Creditor                            Collateral            Owed             Valuation        Rate        Principal          Plan
 -NONE-

3.6 Lien Avoidance. This plan does not avoid judicial liens or nonpossessory, nonpurchase money security interests
under 11 U.S.C. 522(f). To avoid such liens, the Debtor must file and serve a separate motion on the affected creditor(s)
pursuant to Fed. R. Bankr. P. 7004 and 9014(b). The Debtor may at a later date seek to avoid a judicial lien held by a
creditor not listed below. The information provided below is for information purposes only, and the information provided is
subject to change, without the need to modify the plan, based on the resolution of the Debtor's motion to avoid lien. The
monthly payment amount and the duration of payments is subject to the Trustee's discretion. The amount of the creditor's
avoided lien, if any, shall be treated with other general unsecured claims and paid pro rata provided that the creditor
timely files a proof of claim. The Debtor discloses the intention to avoid liens held by the following creditors:

                                                                                      Estimated                       90 Days         Amortized
 Claim No.                                                 Collateral / Face        Remaining Lien     Interest      Interest +      Total Paid in
 (if known)                   Creditor                      Value of Lien               Value            Rate         Principal          Plan
 -NONE-                                                /


3.7 Surrender or Sale of Collateral. For property the Debtor proposes to sell, a separate motion and proposed order
must be filed which provide the details of the sale. Court approval must be obtained for the hire and use of a professional
to sell property. After the payment of secured debts and the costs of sale, all net proceeds shall be paid to the Trustee for
distribution. Property to be sold by the Debtor that is not sold in the applicable time period listed below will be surrendered
to the creditor unless the Trustee or Debtor requests additional time, or unless the Debtor modifies the plan to retain the
collateral and cure existing defaults. A secured creditor entitled to a deficiency claim must file that claim within 90 days of
the date that the real or personal property is surrendered, or within 30 days of a sale that is conducted by the Debtor,
unless otherwise ordered by the Court. Any allowed unsecured claim resulting from the disposition of the collateral will be
paid pro rata with all other general unsecured claims. The Debtor requests that upon confirmation of this plan the stay
under 11 USC 362(a) and 1301 be terminated with respect to surrendered collateral. This request is not a motion, is not
governed by 11 USC 362(d) or (e), and no fee is owed.
                                                                                 Debtor's         Indicate if        Time to
  Claim No.                                                    Amount           Valuation /      Surrender or Complete Sale,
  (if known)         Creditor             Collateral            Owed         Amount Secured          Sale         if applicable
 -NONE-                                                                                      /

  Part 4: Treatment of Fees and Priority Claims
4.1 General. Unless the holder of a priority claim agrees to different treatment, Trustee's fees and all allowed priority
claims, including domestic support obligations other than those treated in Section 4.4.1, will be paid in full without
post-petition interest.
Any agreement for different treatment should be formalized in a joint stipulation between the priority creditor and the
Debtor and be filed with the Court.

4.2 Trustee's Fees. The Trustee's fee is governed by statute and may change during the course of the case. The
Trustee's fee is estimated to be 10% of the Total Plan Base
                      $163,980.00         Total Plan Base as stated in Part 2
                       $16,398.00         Total estimated Trustee's Fee
4.3 Attorney's Fees. After a debtor's Chapter 13 plan is confirmed, the Chapter 13 Trustee shall pay all outstanding
attorney's fees concurrently with any secured debt payments and any domestic support obligation that is to be paid by the
Trustee; provided, however, that funds are to be applied first to long term mortgage debts paid through the Trustee,
second to equal monthly payments to other secured creditors, third to domestic support creditors, and only then to
attorney's fees. Attorney's fees are to be paid, in full, before any plan payment is applied to an arrearage claim or before
payment is applied to any other priority or unsecured debt.

                                 $4,250.00                   Total attorney's fee

                                  $500.00                    Amount received pre-petition
                                 $3,750.00                   Amount to be paid in the plan by the Trustee

Software Copyright(c) 1996-2018 Best Case, LLC- www.bestcase.com                                                                    Best Case Bankruptcy
             No. 3:19-bk-00034                     Doc 8           Filed 02/03/19     Entered 02/03/19 16:16:30          Page 5 of 9
4.4 Domestic Support Obligations. If the Debtor has domestic support obligations, use only the initials of minor children
and do not list confidential information.
                 Proof of Claim # (if known)

Name & Address of Claimant or Agency:

                                                             Estimated DSO arrearage to be paid in the Plan

                                                             Payment amount for on-going monthly DSO obligations if paid by the Trustee

                                                                          Lesser of Plan Length or remaining monthly payments

                                                   $0.00 Total amount paid in the Plan by the Trustee as a Class 4.4 Claim

4.4.1 Domestic Support Obligations Assigned or Owed to A Governmental Unit and Paid Less than the Full
Amount. The allowed priority claims listed below are based on a domestic support obligation that has been assigned or is
owed to a governmental unit and will be paid less than the full amount of the claim under 11 U.S.C. 1322(a)(4). This plan
provision requires that payments in Part 2 be for a term of 60 months.
     Claim No. (if
       known)                                         Creditor                               Amount Owed               Amount Paid in Plan
 -NONE-

4.5 Other Priority Claims as Defined by 11 U.S.C. 507.
   Claim No. (if
      known)                      Creditor                                                   Type of Priority          Amount Paid in Plan
                              Internal Revenue Service                              Taxes and certain other debts                       $6,000.00

4.6 Direct Payments on Priority Debts. The Debtor will maintain current installment payments on the priority unsecured
debts listed below.
     Claim No. (if                                                                                                          Total Payments
       known)                                 Creditor                    Type of Priority           Monthly Payment          Remaining
 -NONE-

  Part 5:       Treatment of Non-Priority Unsecured Claims
5.1 Direct Payments Made by the Debtor on Unsecured Debts. The Debtor is not in arrears on the unsecured debts
listed below and will directly maintain the current contractual installment payments, with any change required by the
applicable contract that is noticed in conformity with any applicable rules.

                                                                         Type of Debt (e.g.,
                                                                            student loan,
                                                                          co-debtor claims,
                                                                        executory contracts,
     Claim No. (if                                                     unexpired leases, etc)                            Number of Payments
       known)                        Unsecured Creditor                                              Monthly Payment        Remaining
 -NONE-

5.2 Maintenance of Payments and Cure of any Defaults on Unsecured Claims. Any existing arrearages will be paid in
full by the Trustee at 0% interest unless otherwise indicated. The Trustee will maintain the contractual installment
payments, with any change required by the applicable contract that is noticed in conformity with any applicable rule.
Unless otherwise ordered by the court, the amount listed on a timely filed proof of claim controls over any amounts listed
below as to the current installment payment and arrearage and such a creditor need not object to confirmation on the
basis that this proposed plan does not accurately reflect the creditor's proof of claim. In the absence of a contrary timely
proof of claim, the amount stated below is controlling. If relief from the automatic stay is ordered as to any of the debts
listed below, then the Trustee is authorized to cease all payments to the unsecured creditor.




Software Copyright(c) 1996-2018 Best Case, LLC- www.bestcase.com                                                               Best Case Bankruptcy
             No. 3:19-bk-00034                     Doc 8           Filed 02/03/19 Type of Debt02/03/19
                                                                                   Entered     (e.g., student
                                                                                                          16:16:30     Page 6 of 9
                                                                                     loan, co-debtor claims,
    Claim No. (if                                                                      executory contracts,
      known)                                 Unsecured Creditor                       unexpired leases, etc)       Pre-Petition Arrearage
 -NONE-



Treatment of Contractual Installment Payments (these payments must be made by the Trustee)
    Unsecured              Type of Debt            Regular Monthly       Lesser of payments                               Total Paid in Plan
     Creditor                                          Payment         remaining or plan length


 -NONE-

5.3 Other Separately Classified Non-Priority Unsecured Claims. The Debtor proposes the following treatment:
 -NONE-

                                Total payments, if any, made by the Trustee in Section 5.3: $0.00

5.4 Non-Priority Unsecured Claims Not Separately Classified. Allowed non-priority claims that are not separately
classified will be paid pro rata. Payment of any dividend will depend on the amount of secured and priority claims allowed,
payments to separately designated classes, and the total amount of all allowed unsecured claims. No payment will be
made until unsecured priority claims are paid in full, and no payment will be made on scheduled claims unless a proof of
claim is filed. The value as of the effective date of the plan of property to be distributed in the plan on account of each
allowed unsecured claim is not less than the amount that would be paid on such claim if the estate of the Debtor was
liquidated in Chapter 7 of the Bankruptcy Code on that date.

                                 $2,697.00                   Estimated distribution to unsecured creditors
                                  6.81%                      Estimate dividend on unsecured claims

5.5 Special Provisions Governing Student Loans. This Plan does not provide for discharge of a debtor's student loan
obligation. Discharge of a student loan requires a separate adversary proceeding. The debtor shall be allowed to seek
enrollment in any applicable income-driven repayment plan with the U.S. Department of Education and/or other student
loan servicers, guarantors, etc., without disqualification due to the debtor's bankruptcy provided that the debtor otherwise
qualifies for an income-driven repayment plan. If the debtor qualifies and enrolls in an income-driven repayment plan, the
debtor shall notify the Chapter 13 Trustee within 30 days of the amount of such payment and of any subsequent change
in that payment. It shall not be a violation of the automatic stay or confirmation order for an educational lender, servicer, or
guarantor to send the debtor normal monthly statements regarding payments due and other communications including,
without limitation, notices of late payment or delinquency.
  Part 6:       Executory Contracts and Unexpired Leases
6.1 Assumption and Rejection. The executory contracts and unexpired leases listed below are assumed and will be
treated as specified in Section 5.1, 5.2, and/or 5.3. Any executory contract or unexpired lease not listed below, or not
specifically listed in Part 5, is rejected.

  Name of Executory Contract or Lease                                       Description of Leased Property or Executory Contract
               Holder
 -NONE-

  Part 7:       Vesting of Property of the Estate
7.1 Property of the estate will vest in the Debtor upon entry of discharge.
  Part 8:       Non-Standard Provisions
8.1 Non-Standard Provisions. A non-standard provision is a provision not otherwise included above. Non-standard
provisions are listed here and/or in Paragraphs 3.4 and 5.3.




Software Copyright(c) 1996-2018 Best Case, LLC- www.bestcase.com                                                             Best Case Bankruptcy
                            Total, Doc
             No. 3:19-bk-00034     if any,8 to be paid02/03/19
                                               Filed   by the Trustee in Section
                                                                   Entered       8.1 $0.0016:16:30
                                                                              02/03/19                Page 7 of 9
By signing below, I certify that the plan does not contain any non-standard provision other than as set forth in Sections
3.5, 5.3 and/or 8.1

The Debtor, by signing below further states that the Debtor will be able to make all payments and comply with all
provisions of this Plan, based on the availability to the Debtor of the income and property the Debtor proposes to use to
complete the Plan. This Plan complies with all applicable provisions of the Bankruptcy Code. Any fee, charge, or amount
required to be paid prior to confirmation has been paid or will be paid prior to confirmation. The Plan has been proposed in
good faith and not my any means forbidden by law.

 /s/ David J. Hinkle                                               February 3, 2019
 David J. Hinkle                                                   Date
 Signature of Attorney for the Debtor
 /s/ Maurice NMN Previl, Jr.                                       February 3, 2019
 Maurice NMN Previl, Jr.                                           Date
 Signature of Debtor 1


                                                                   Date
 Signature of Debtor 2 (if applicable)




Software Copyright(c) 1996-2018 Best Case, LLC- www.bestcase.com                                            Best Case Bankruptcy
                    EXHIBIT A: LIQUIDATION
             No. 3:19-bk-00034             ANALYSIS,
                                  Doc 8 Filed        COMPARISON,
                                               02/03/19          AND ESTIMATED
                                                         Entered 02/03/19       DIVIDEND
                                                                          16:16:30   Page 8 of 9
Real Property
                                                                   70 Fitzgerald Street Gerrardstown, WV 25420
                                                                   Berkeley County
           Value on Schedule A/B                                   $300,000.00
           Less First Mortgage                                     $0.00
           Less Other Lien(s)                                      $289,204.00
           Less Claimed Exemption(s)                               $0.00
           Less 10% Costs of Sale                                  $30,000.00
           Net Equity (must be $0 or more)                         $0.00

Motor Vehicles
                                                                   2017 Ford Fusion SE
           Value on Schedule A/B                                   $14,200.00
           Less Lien(s)                                            $22,289.00
           Less Claimed Exemption(s)                               $0.00
           Less 10% Costs of Sale                                  $1,420.00
           Net Equity (must be $0 or more)                         $0.00

Other Assets                                                                                                          Everything Else
                                                                   Misc. Household Goods & Furniture
                                                                   Misc. Electronics
                                                                   Misc. Clothing
                                                                   Misc. Jewelry
           Property Value                                           $0.00
           Less Lien(s)                                             $0.00
           Less Claimed Exemption(s)                                $0.00
           Less 10% Costs of Sale                                   $0.00
           Net Equity (must be $0 or more)                          $0.00

                                 Unsecured Liabilities & Liquidation Comparison
        Total Unsecured Claims on Schedules D, E/F                       Outcome in Chapter 7
 Priority Claims on Schedule E/F             $6,000.00 Total net Equity                                                        $10,796.00


 Non-Priority Portions of Priority Claims on E/F                         $0.00     Less Chapter 7 Commission                      $0.00

 General Unsecured Claims on Schedule E/F                             $35,481.09   Less Chapter 7 Attorney's Fees                 $0.00
 Undersecured portions, if any, on Schedule D                         $8,089.00    Less Payment to Priority Claims               $428.57


 Total Unsecured Claims                                               $49,570.09      Amount Payable to Gen. Unsecured          $2,966.40


                                                                                   Total General Unsecured Claims              $43,570.09

                                                                                   Percentage Distribution in Ch. 7               6.81%




Software Copyright(c) 1996-2018 Best Case, LLC- www.bestcase.com                                                             Best Case Bankruptcy
             No. 3:19-bk-00034                     Doc 8           Filed 02/03/19   Entered 02/03/19 16:16:30     Page 9 of 9
                                                                    Outcome in Proposed Plan

                      Total Plan Payments                                                                       $163,980.00
                      Less Secured Claims in Part 3 paid by the Trustee                                         $135,134.00
                      Less Priority Claims in Part 4 paid by the Trustee                                           $0.00
                      Less Classified Unsecured Claims in Part 5 paid by the TE                                    $0.00

                      Less Non-Standard Claims in Part 8.1 paid by the Trustee                                     $0.00

                      Amount Payable to General Unsecured Claims                                                $43,570.09

                      Undersecured portions in Sections 3.4, 3.5, 3.6, 3.7, if any                               $8,089.00

                      Total General, Non-Priority Unsecured Claims on Sch. E/F                                     $0.00

                      Total Unsecured and Undersecured, Non-Priority Claims                                     $49,570.09

                      Percentage Distribution in Chapter 13                                                       6.00%




Software Copyright(c) 1996-2018 Best Case, LLC- www.bestcase.com                                                           Best Case Bankruptcy
